Title: Report on Memorial of Massachusetts General Court, [19 September] 1783
From: Madison, James
To: 


Editorial Note
In a memorial of 11 July to Congress, the General Court of Massachusetts justified its refusal to sanction the impost proposed in the Plan for Restoring Public Credit by protesting against the high salaries paid to Congress’ too numerous civil officials and the full pay promised to officers of the continental army for five years. This latter was “more than an adequate reward for their Services and, inconsistent with that Equality which ought to subsist among citizens of free and Republican states.” The memorial also emphasized that those measures, besides violating “the spirit and general Design of the Confederation,” were so contrary to the ideals of “Frugality and Virtue,” inherited by citizens of Massachusetts from “their Ancestry,” as to produce “the greatest Concern and uneasiness, and involve the Legislature thereof in no small Embarrassments” (NA: PCC, No. 65, II, 185–88; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXV, 607–8). For comments by JM on this unrest, for the receipt by Congress of the memorial, and for its referral to successive committees, see Pendleton to JM, 21 July, n. 6; JM to Randolph, 21 July, and n. 5; 12 Aug.; 18 Aug., and n. 8; 8 Sept., and n. 8; to Jefferson, 11 Aug., and n. 19; to Pendleton, 8 Sept. 1783, and n. 6.
On 2 September a report on the memorial was submitted by a committee of which James Duane was chairman. Six days later Samuel Huntington, chairman of a new committee, submitted “the first part” of a revised report, dealing only with the issue of the civil officials’ salaries. Gaillard Hunt inserted that “part” in the journal of Congress under the date of 16 September, when consideration was resumed (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXV, 571–73). On 17 September 1783 Congress recommitted the Huntington report to a third committee, with Duane again chairman (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXV, 572, n. 1). Thereby and thereafter, the “civil-list” issue, precipitated by the memorial, was usually separated from the issue of the army officers’ full pay for five years (NA: PCC, No. 186, fol. 125; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIV, 483, n. 2; XXV, 571–74, 572, n. 1, 577, 584, 623–25, 625, n. 1; XXVII, 405; Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 296).
On 18 September Congress appointed a committee, composed of JM, chairman, John Francis Mercer, and James Duane, to reconsider the portion of the original Duane committee’s report of 2 September dealing with the Massachusetts memorial’s protest against the pledge of full pay for five years (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIV, 483, n. 2; XXV, 582–85, 584, n. 1). Although the report of the Madison committee, submitted on 19 September, is two paragraphs longer than that of the Duane committee, this difference arises mainly from the division of some of the paragraphs in the latter report and the elaboration of the contents rather than from marked changes in the conclusions or in the arguments sustaining them. The first and third paragraphs of the Madison committee’s report and the first and second paragraphs of its predecessor are almost identical; the last two paragraphs of both reports, dealing briefly with the civil-list issue, are entirely so (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXV, 582–84, 609–12).

The only manuscript of the Madison committee’s report known to exist is a fair copy made by a clerk after Congress had adopted the amended report on 25 September 1783. For this reason, the clerk’s copy provides no clue to the identification of the member or members of the committee who drafted one or another portion of that report (NA: PCC, No. 20, fols. 147–48). Filed with the manuscript, however, are two folios in JM’s hand, reproduced below, three in Mercer’s hand, and three almost entirely in that of Duane (NA: PCC, No. 20, fols. 149–53, 155, 156, 159). The last three are a rough copy of the portions of the Duane committee’s report which were incorporated virtually unchanged in that of the Madison committee. Taken together, these eight folios reveal at least most of the contribution by each member of the committee.
 
[19 September 1783]
The Come. to whom was referred the Report on the Memorial of the Massts. Legislature recommend the following alterations
1st. To prefix to the 2d paragraph these words viz. “That without dwelling on the reasonableness & justice of a provision in favor of those whose former professions pursuits and prospects have in a long course of military service given place to habits & acquirements which on the return of peace, however honorable they may be to the possessor, cease to be a source of profit to him; or urging the example of other nations who have considered such provision as indispensable since war is become a Science & is carried on by regular armies”
2d. after “Yet” in line 7 of ¶ 2d. to insert “It is to be considered that the diversity of sentiments and circumstances among the Constituents of Congress must often render partial disapprobations an inevitable consequence of measures which in a collective view have the most salutary tendency, and that
